        Case 2:18-cv-03674-CFK Document 92 Filed 04/17/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH BROWN, et. al.      :                      CIVIL ACTION
        Plaintiffs,           :
                              :
    v.                        :                      No. 18-3674
                              :
WILLIAM PENN SCHOOL DISTRICT, :
        Defendant.            :

                                 MEMORANDUM

   I.    BACKGROUND

   Plaintiffs sued the William Penn School District (“School District”) for race,

sex, and intersectional discrimination, alleging they were denied promotions and

career opportunities as a result of the School District’s discrimination against

African American females. See ECF No. 1, 6.

   The School District filed a Motion to Dismiss pursuant to Fed. R. Civ. P.

12(b)(6) (ECF No. 12), which the Court denied. ECF No. 16. The School District

filed a Motion for Summary Judgment (ECF No. 47), which the Court denied in

part and granted in part. ECF No. 54. The case proceeded to a five-day jury trial.

At trial, following Plaintiffs’ case, the School District moved for judgment as a

matter of law pursuant to Fed. R. Civ. P. 50, which the Court denied. The jury

ultimately found for the School District. ECF No. 84.

   The School District now moves for attorney’s fees in the amount of its

insurance deductible, $50,000.00, and the fees of its liability carrier, $210,362.09
         Case 2:18-cv-03674-CFK Document 92 Filed 04/17/20 Page 2 of 5




under 42 U.S.C. § 1988. ECF No. 86-2 at 8. The School District argues it is

entitled to these fees because Plaintiffs’ claims were frivolous, groundless, and

resulted in unreasonable litigation. Id. at 2, 5.

   According to the School District, Plaintiffs advanced “baseless arguments”

grounded in speculation and conjecture and were unable to prove a prima facie

case of discrimination at trial. Id. at 6-7. The School District claims Plaintiffs’

settlement demands were “exorbitant” based on their insurance policy; therefore,

the School District did not respond to any demands. Id. at 4-5. The School

District also argues that Plaintiffs failed to prove damages and failed to mitigate by

not seeking other employment. Id. at 8.

   Plaintiffs argue that the School District mischaracterizes the evidence and it

cannot meet the high standard for awarding attorney’s fees to prevailing

defendants. ECF No. 88 at 12.

   For the following reasons, the Court will deny Defendant’s Motion.

   II.    DISCUSSION

   Under 42 U.S.C. Section 1988(b), “the court may allow the prevailing party . . .

reasonable attorney’s fee as part of the costs.” “[T]he United States Supreme held

that ‘a district court may in its discretion award attorney’s fees to a prevailing

defendant . . . upon a finding that the plaintiff’s action was frivolous, unreasonable,

or without foundation, even though not brought in subjective bad faith.’”



                                           2
        Case 2:18-cv-03674-CFK Document 92 Filed 04/17/20 Page 3 of 5




Bricklayers & Allied Craftworkers v. ARB Constr., Inc., No. CV 13-3883, 2016

WL 4943254, at *5 (E.D. Pa. Sept. 15, 2016) (quoting Christiansburg Garment

Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412, 421) (1978).

Furthermore, the Supreme Court has warned that district courts should “not engage

in post hoc reasoning by concluding that, because a plaintiff did not ultimately

prevail, his action must have been unreasonable or without foundation.”

Christiansburg Garment Co., 434 U.S. at 421-22.

   To determine whether a “plaintiff’s unsuccessful civil rights claim was

frivolous,” the district court considers several factors: (1) whether the plaintiff

established a prima facie case; (2) whether the defendant offered to settle; (3)

whether the trial court dismissed the case prior to trial or the case continued until a

trial on the merits; (4) whether the case involved an issue of first impression

requiring judicial resolution; (5) whether the controversy was based on a real threat

of injury to the plaintiff; and (6) whether the trial court found the suit frivolous.

Barnes Found., 242 F.3d at 158 (citing E.E.O.C. v. L.B. Foster Co., 123 F.3d 746,

751 (3d Cir. 1997)). These factors are “guideposts, not hard and fast rules” and

“frivolity” determinations should be made on a case-by-case basis. L.B. Foster

Co., 123 F.3d at 751.

   Claims are typically found to be “frivolous” in cases where the court finds in

favor of the defendant in a motion for summary judgment or a Fed. R. Civ. P.



                                            3
        Case 2:18-cv-03674-CFK Document 92 Filed 04/17/20 Page 4 of 5




41(b) motion for involuntary dismissal. Curran v. Se. Pennsylvania Transp. Auth.,

109 F. Supp. 2d 394, 397 (E.D. Pa. 2000). “In these cases, the plaintiffs did not

introduce any evidence to support their claims.” Id. However, “where plaintiffs

introduced evidence to support their claims, findings of frivolity typically do not

stand.” Id. (citing Sullivan v. Sch. Bd. of Pinellas Cty., 773 F.2d 1182, 1189 (11th

Cir. 1985)). When there is “some basis” for the losing plaintiff’s claim, an award

of fees to a prevailing defendant is inappropriate. Barley v. Fox Chase Cancer

Ctr., 54 F. Supp. 3d 396, 400 (E.D. Pa. 2014) (finding that the plaintiff had “some

basis” for making a claim, which she offered in her own testimony, and refusing to

sanction her by imposing attorney’s fees).

   Here, Plaintiffs’ claims cannot be considered frivolous merely because they

were unsuccessful at trial. See Christiansburg Garment Co., 434 U.S. at 421-22.

Plaintiffs introduced evidence through witnesses and exhibits in an effort to

convince a jury that the School District discriminated against them. Plaintiffs’ case

is not frivolous merely because the jury did not weigh that evidence in its favor.

See L.B. Foster Co., 123 F.3d at 752-53. This Court refuses to engage in post hoc

reasoning by concluding that, because a plaintiff did not ultimately prevail, his

action must have been unreasonable or without foundation. See Christiansburg

Garment Co., 434 U.S. at 421-22.




                                          4
          Case 2:18-cv-03674-CFK Document 92 Filed 04/17/20 Page 5 of 5




   Moreover, Plaintiffs’ claims against the School District survived a motion to

dismiss, a motion for summary judgment, and a motion for judgment as a matter of

law. Accordingly, Plaintiffs’ claims had some basis and an award of fees to the

prevailing defendant in this case is inappropriate.

   III.    CONCLUSION

   For the foregoing reasons, Defendant’s Motion for Attorney’s Fees is denied in

the accompanying Order.

                                              BY THE COURT:

Dated: April 17, 2020                         /s/ Chad F. Kenney


                                              CHAD F. KENNEY, JUDGE




                                          5
